                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 MANAGING MEMBERS OF                             )
 EDGEWOOD PARTNERS MHP, LLC,                     )
 CHRISTOPHER J. LUND, and                        )
 MARGARET MAHON,                                 )
                                                 )         No. 2:18-cv-02256-TLP-dkv
        Plaintiffs,                              )
                                                 )         JURY DEMAND
 v.                                              )
                                                 )
 NON-MANAGING MEMBERS OF                         )
 EDGEWOOD MPH PARTNERS, LLC, et                  )
 al.,                                            )
                                                 )
        Defendants.                              )


          ORDER ADOPTING THE REPORT AND RECOMMENDATION


      This is a contract case. Plaintiffs, proceeding pro se, filed suit against the Non-

Managing Members of Edgewood MHP Partners, LLC and twenty-two other defendants.

(ECF No. 41.) Multiple motions to dismiss have been filed. (ECF Nos. 48, 49, 50, 53, 55,

56.) The Magistrate Court issued a Report and Recommendation (R&R) (ECF No. 82)

recommending that the Motions be granted and the action against those certain Defendants

be dismissed for failure to prosecute under Rule 41(b) of the Federal Rules of Civil

Procedure. (Id. at PageID 687.)

      The Magistrate Judge determined that Plaintiffs failed to respond to the motions to

dismiss and they failed to respond to the Magistrate Court’s Order to Show Cause. (Id. at

PageID 686.) The show cause orders warned Plaintiffs that failure to timely respond would
result in the Magistrate Court’s recommendation that the action be dismissed for failure to

prosecute under Rule 41(b) of the Federal Rules of Civil Procedure. (Id.)

      Pursuant to Federal Rule of Civil Procedure 72(b)(2), “[w]ithin 14 days after being

served with a copy of the recommended disposition, a party may serve and file specific

written objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2).

Neither party objected to the R&R and the time for filing objections has expired. See

Fed. R. Civ. P. 5(b)(2), 6(d), 72(b)(2).

      “When no timely objection is filed, the court need only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Fed. R. Civ. P.

72(b) advisory committee notes. Having reviewed the R&R, the Court finds no clear error

and ADOPTS the Report and Recommendation (ECF No. 82) in its entirety.

      Thus, the following Motions are GRANTED:

          1. Defendant Karen Hern’s Motion to Dismiss (ECF No. 48);

          2. Defendant The Watkins Firm, APC’s Motion to Dismiss (ECF No. 49);

          3. Defendant Shirley A. Paul’s Motion to Dismiss (ECF No. 50);

          4. Defendant Sharp HealthCare’s Motion to Dismiss (ECF No. 53);

          5. Defendant Julie Hess’s Motion to Dismiss (ECF No. 55); and

          6. Defendants Dennis Dudley, Kristin Dudley, Pumpernickle Properties, LLC,

              Mary Virginia Lodge, Victoria M. Lodge, Property Buyers, LLC, Donald

              Stapp, and Marcus Nicolucci Summa’s Motion to Dismiss (ECF No. 56.)

The claims against the aforementioned Defendants are DISMISSED WITH PREJUDICE.

      SO ORDERED, this 19th day of December, 2018.

                                              s/Thomas L. Parker
                                             THOMAS L. PARKER
                                             UNITED STATES DISTRICT JUDGE
                                              2
